
	

114 HR 4333 IH: Zero Tolerance for Terror Act
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4333
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Mr. Kennedy (for himself, Mr. Deutch, Ms. Gabbard, Mr. Vargas, Mr. Delaney, Mr. Wilson of South Carolina, and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize expedited consideration of sanctions in the event that the Government of Iran commits
			 acts of terror or uses ballistic missile technology in violation of
			 international law.
	
	
		1.Short title
 This Act may be cited as the Zero Tolerance for Terror Act. 2.Statement of policy and sense of Congress with respect to Iranian entities and individuals engaged in ballistic missile proliferation or terrorism (a)Statement of policyIt shall be the policy of the United States, in interpreting the Joint Comprehensive Plan of Action (JCPOA), and any other related agreement, that—
 (1)any action by the Government of Iran to treat the legitimate imposition of sanctions by the United States or its international partners based on support for terrorism, abuses of human rights, or Iran’s ballistic missile activities as grounds to cease performing on its commitments under the JCPOA in whole or in part would not be valid and would be inconsistent with the terms of the JCPOA; and
 (2)nothing in the JCPOA limits or curtails the ability of Congress to pass additional sanctions legislation to address Iranian terrorism activities, human rights violations, and ballistic missile activities.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Department of the Treasury's Office of Foreign Assets Control should be fully funded to ensure strict enforcement of sanctions against Iranian actors in the areas of ballistic missile proliferation and terrorism, and to ensure effective re-imposition of sanctions in the event of violation or breach by Iran of the JCPOA; and
 (2)Iran should continue to be prohibited from undertaking any activity related to ballistic missiles capable of delivering nuclear weapons, including launches using ballistic missile technology, and United Nations member states should take all necessary measures to prevent the transfer of technology or technical assistance to Iran related to such activities.
				3.Expedited consideration of new terrorism and missile-related sanctions against Iran
 (a)DeterminationIf the President determines that a person or entity— (1)commits an act of international terrorism, at the direction of an official of the Government of Iran, that threatens the security of nationals of the United States or the national security, foreign policy, or economy of the United States,
 (2)knowingly assists in, sponsors, or provides financial, material, or technological support for, or financial or other services to or in support of—
 (A)an act described in paragraph (1), (B)a foreign terrorist organization that receives financial support from the Government of Iran, or
 (3)commits an act in violation of United Nations Security Council Resolution 1929 before Implementation Day, or an act in violation of United Nations Security Council Resolution 2231 after Implementation Day, to undertake any activity related to ballistic missiles capable of delivering nuclear weapons, including launches using such ballistic missile technology,
 the President shall immediately notify Congress.(b)Qualifying legislation definedFor purposes of this section, the term qualifying legislation means only a bill of either House of Congress that authorizes or requires the President to impose sanctions on a person or entity with respect to which the President notifies Congress of a determination under subsection (a).
 (c)IntroductionDuring the 60-calendar day period after the President notifies Congress of a determination under subsection (a), qualifying legislation may be introduced—
 (1)in the House of Representatives, by the Majority Leader or the Minority Leader; and (2)in the Senate, by the Majority Leader (or the Majority leader’s designee) or the Minority Leader (or the Minority Leader’s designee).
				(d)Floor consideration in house of representatives
 (1)Reporting and dischargeIf a committee of the House to which qualifying legislation has been referred has not reported such qualifying legislation within 10 legislative days after the date of referral, that committee shall be discharged from further consideration thereof.
 (2)Proceeding to considerationBeginning on the third legislative day after each committee to which qualifying legislation has been referred reports it to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the qualifying legislation in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the qualifying legislation with regard to the same agreement. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationThe qualifying legislation shall be considered as read. All points of order against the qualifying legislation and against its consideration are waived. The previous question shall be considered as ordered on the qualifying legislation to final passage without intervening motion except two hours of debate equally divided and controlled by the sponsor of the qualifying legislation (or a designee) and an opponent. A motion to reconsider the vote on passage of the qualifying legislation shall not be in order.
				(e)Consideration in the senate
 (1)Committee referralQualifying legislation introduced in the Senate shall be referred to the Committee on Foreign Relations.
 (2)Reporting and dischargeIf the Committee on Foreign Relations has not reported such qualifying legislation within 10 session days after the date of referral of such legislation, that committee shall be discharged from further consideration of such legislation and the qualifying legislation shall be placed on the appropriate calendar.
 (3)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the committee authorized to consider qualifying legislation reports it to the Senate or has been discharged from its consideration (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of qualifying legislation, and all points of order against qualifying legislation (and against consideration of the qualifying legislation) are waived. The motion to proceed is not debatable and shall be subject to a 60-vote affirmative threshold for adoption. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the qualifying legislation is agreed to, the qualifying legislation shall remain the unfinished business until disposed of.
 (4)DebateDebate on qualifying legislation, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the Majority and Minority Leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the qualifying legislation is not in order.
 (5)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on the qualifying legislation and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate.
 (6)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to qualifying legislation shall be decided without debate.
 (7)Consideration of veto messagesDebate in the Senate of any veto message with respect to qualifying legislation, including all debatable motions and appeals in connection with such qualifying legislation, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the Minority Leader or their designees.
				(f)Rules relating to senate and house of representatives
 (1)Coordination with action by other houseIf, before the passage by one House of qualifying legislation of that House, that House receives qualifying legislation from the other House, then the following procedures shall apply:
 (A)The qualifying legislation of the other House shall not be referred to a committee. (B)With respect to qualifying legislation of the House receiving the legislation—
 (i)the procedure in that House shall be the same as if no qualifying legislation had been received from the other House; but
 (ii)the vote on passage shall be on the qualifying legislation of the other House. (2)Treatment of a bill of other houseIf one House fails to introduce qualifying legislation under this section, the qualifying legislation of the other House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the qualifying legislation in the Senate, the Senate then receives a companion measure from the House of Representatives, the companion measure shall not be debatable.
 (4)Application to revenue measuresThe provisions of this subsection shall not apply in the House of Representatives to qualifying legislation which is a revenue measure.
 (g)DefinitionsIn this section: (1)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)KnowinglyThe term knowingly has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 4.DefinitionsIn this Act: (1)Joint Comprehensive Plan of Action; JCPOAThe term Joint Comprehensive Plan of Action or JCPOA means the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
 (2)Implementation DayThe term Implementation Day has the meaning given that term by the Joint Comprehensive Plan of Action.  